UNITED STATES DISTRICT COURT
The Charles L. Brieant, Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, New York 10601
(914) 390-4124

Chambers of
Hon. Judith C. McCarthy
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- -- au ---- xX
VIRGINIA DESIO,
Plaintiff, SCHEDULING ORDER
~against- 19 Civ, 3954 (ICM)
BHAKAR SINGH, ef al.,
Defendants.
ee a er ee er ee ee x
TO ALL PARTIES:

The Telephone Conference scheduled for November 25, 2019 at 10:30 a.m. before
Magistrate Judge Judith C. McCarthy is canceled. The in-person status conference scheduled for
November 26, 2019 at 10:00 a.m, in Courtroom 421 remains.

Dated: November 21, 2019
White Plains, New York

SO ORDERED:

OOo cates waters < ffl “ CO th. C > es
JUDITH C, McCARTHY
United States Magistrate Judge

 

 
